 1
 2
                                                                                  JS-6
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   STATE FARM LIFE INSURANCE                       )      CASE NO. CV 19-1257-MWF (PJWx)
     COMPANY,                                        )
11                                                   )
                           Plaintiff,                )      J U D G M E N T
12                                                   )
                    v.                               )
13                                                   )
     KIMBERLY PENNINGTON; NATASHA                    )
14   BERG,                                           )
                                                     )
15                         Defendants.               )
                                                     )
16
17          Pursuant to the order filed this day, the case is hereby
18   dismissed with prejudice.
19
20          DATED:         July 12, 2019        .
21
22
                                                    MICHAEL W. FITZGERALD
23                                                  UNITED STATES DISTRICT JUDGE
24
25
26
27
28   S:\MWF\CRD\CIVIL CASES\State Farm 19-1257\LA19CV01257-MWF-PJW.Proposed.J.1.wpd
